APPLICATION FOR REHEARING
BY THE COURT:
The above entitled cause is now being determined on two applications for rehearing,' the first being the application of appellant and the second of appellee.
' Short memoranda accompany each ápp'lication.
' We first consider the application of appellant.
■' The memorandum accompanying the application is really a reargument of the same questions presented originally. We find no good reason for receding from our original opinion, except on the question raised by counsel for appellee.
' Appellant’s application for rehearing will therefore be' overruled.
' Coming now to consider appellee’s application for rehearing, we think the same should be sustained and our original finding therefore be modified.
• After the original opinion was written, there was considerable delay before same was released, and inadvertantly we failed to' change the date from which the six months’ period of disbarment would.start. Counsel are correct in their observation that the opinion mentioned July 1,1939, as the date of starting the, six months' period, and further that-the opinion was not released until July 7, 1939.
The application for rehearing was not received until July 15, and there will be some further delay before the opinion on the applications will be released.
■ The original opinion will be modified so as to provide that the six months’ disbarment period shall start from the date of the journal entry. ;
■ In all other particulars appellee’s application for rehearing will be overruled.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur. ■ , ...